Dear Ms. Rausch:
You have requested an opinion as to whether the costs of court specified by LSA-R.S. 13:847 are included in the expenses for criminal prosecution which are mandated by LSA-R.S. 15:304 to be paid by the parish treasurer.
In our opinion, they are not.
R.S. 13:847 sets fees for the clerk, which the defendant is obligated to pay and the clerk is granted a civil cause of action to collect from the defendant if he doesn't pay. R.S. 15:304
refers to other actual expenses of the criminal proceedings, and provides a general and ultimate responsibility of the parish treasurer for the costs of criminal proceedings in the parish, but not specifically court costs.
The parish governing authority generally is obliged to provide the necessary funding for the operation of your office, but only as a last resort if self-generated and other revenues are insufficient to finance this function. This general responsibility does not make the parish treasurer your collection agent for court costs. The sheriff must collect costs of court, as stated in Opinion No. 90-251, and if he fails, you must collect them.
Only if these regular collection procedures fail, and cause a shortfall in revenue that prevents your office from performing its constitutional functions, may you assert a right to reimbursement to the parish treasurer, and only to restore the amount of the shortfall.
Trusting this to be of sufficient information, I am
Sincerely,
William J. Guste, Jr. Attorney General
By: Charles J. Yeager Assistant Attorney General